Order entered November 4 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00651-CV

                          RUTH TORRES, Appellant

                                        V.

    UNAUTHORIZED PRACTICE OF LAW COMMITTEE FOR THE
            SUPREME COURT OF TEXAS, Appellee

                On Appeal from the 192nd Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-20-07071

                                     ORDER

      Before the Court is appellant’s November 2, 2021 second motion for

extension of time to file her brief and withdrawal of her November 1, 2021 motion

for contempt.      Appellant explains the extension is necessary because a

supplemental clerk’s record she requested has not yet been filed. Appellee has

filed a response opposing the extension and noting that the documents appellant

has requested be included in the supplemental clerk’s record were filed in a

different trial court cause and were not made part of the trial record in this case.
Attached to appellee’s response is a copy of appellant’s supplemental record

request.

      We have reviewed the supplemental record request. As recited there, the

documents appellant seeks to have included in the record were “removed from

public view” by order of the trial judge in that case. To the extent appellant seeks

an extension to file her brief so the record can be supplemented with documents

from another trial court cause that (1) appear to be sealed or to which access is

otherwise restricted and (2) were not made a part of the trial record in this case, we

DENY the November 2nd motion. We GRANT the November 2nd motion to the

extent it concerns appellant’s contempt motion and ORDER that motion

WITHDRAWN.

      On our own motion, we ORDER appellant’s brief, which was due October

28, 2021, be filed no later than November 15, 2021.

      We DIRECT the Clerk of the Court to send a copy of this order to Dallas

County District Clerk Felicia Pitre and the parties.

                                              /s/      KEN MOLBERG
                                                       JUSTICE